DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse by telephone with Examiner Bethany Miller on December 16th, 2020 (mailed 12/29/2020 in the Image File Wrapper).
Applicant’s election without traverse of Group I, claims 1-8 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Due to the placement of “or” in claim 1, as presently claimed, multiple interpretations are present:

(2) the composition contains (a) a polyoxometalate anion containing molybdenum or tungsten and (b) a radically polymerizable cation AND a radically polymerizable binder;
(3) the composition contains (a) a polyoxometalate anion containing molybdenum and (c) a radically polymerizable binder OR (b) tungsten and a radically polymerizable cation and a radically polymerizable binder.
For the purposes of further examination interpretation (2) has been examined on the merits.  The claim language has been interpreted to include (a) a polyoxometalate anion containing either molybdenum or tungsten; (b) a radically polymerizable cation; and (c) a radically polymerizable binder.
Claims 2-8 are rejected for dependencies on indefinite claim 1.
Regarding claim 3:  Claim 3 recites “Formula 6 below” but does not show the structure of Formula 6.
For the purposes of further examination, formula 6 from the instant specification has been interpreted as being present in the claim language.
Claim 4 is also rejected for dependency on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0060277 to White et al.
Regarding claim 1:  White teaches a composition comprising a salt having a polyoxometalate anion, a cationic monomer and a non-ionic monomer (interpreted to be the binder); White ¶ [0008]).  White teaches isotungsten polyoxometalates (White ¶ [0008]); molybdenates are taught in ¶ [0017]).
The limitation “coating” is a preamble limitation that describes an intended use but does not impart structure to the composition as claimed.  It is submitted that White meets the intended use of a coating because White (1) anticipates the claimed invention; and (2) shows that the composition is capable of coating/covering surfaces (White ¶ [0002]).
Regarding claim 2:  White teaches Keggin-type structures (White ¶ [0008]).
Regarding claims 3-4:  White does not name the monomers by name, but rather teaches the resultant polymers.  In polymers such as poly(methacryloxyethyltrimethylammonium chloride) (White ¶ [0027]) monomer starting material wherein R1-R3 are methyl/alkyl and R4 is acryloyl group is at once envisaged from the starting material necessary to make this polymer by free-radical polymerization.
Regarding claim 5:  White teaches the non-ionic monomer (the polymerizable binder) is present at 50% or less (White ¶ [0023]) compared to the cationic monomer (with polyoxometalate counterion).  The range of less than 50% in White has been interpreted to teach the claimed range of 15-65% with sufficient specificity.
Regarding claim 6:  White teaches nonionic monomers/binders such as methyl methacrylate (White ¶ [0031]).
Regarding claims 7-8:  White teaches multifunctional acrylates (polyacrylate; White ¶ [0045]).  Trifunctional acrylates are at once envisaged.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767